DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
 
Response to Amendment
The amendment filed on 07/01/2021 has been entered. Applicant’s amendment to the claims has overcome the rejection under 35 USC § 112(b), the rejection is hereby withdrawn. The amendment has overcome the rejections under 35 USC § 103 previously presented in the Final Office Action filed 04/01/2021.
Claim status
Claims 1 – 5, 9, 12, 14 and 16 remain pending
Claims 1, 2, 12, 14 and 16 are amended
Claims 6 – 8, 10, 11, 13, 15 and 17 are cancelled


New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 – 2, 9, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over AKHAVAN ZAKERI MAHRIZ (Machine English Translation of WO-2019/038491-A1; Akhavan), in view of MARK et al. (US Publication No. 2015/0108677 A1; Mark), and further in view of Anagnostopoulos (US Publication 2008/0078226 A1), and Abou-Saleh (US Publication 2008/0263978 A1).
Regarding claim 1, Akhavan discloses an apparatus for preparing a building structure [0003] with 3D printing, comprising: 
a 3D printing device (“robot,” 8; [0103], e.g., see FIG. 5 and [0066]), having a storage chamber (10), and 
a printing head (30) connected to the storage chamber (“storage tank,” 10, and [0070]) and being movable relative to a base frame [0104]; and 
a reinforcing device (“fiber projection device,” 40; [0105]), comprising 
a cutting component (see Fig. 4) having at least one cutter head (62) for 
cutting a long rebar or long rib (“metal fibers,” 48; [0099]) into a short rebar or a short rib (cutting incision 62 allows for reducing metal wire 46 length; [0095]), movably arranged relative to the base frame (e.g., see Fig. 3) and having one driving mechanism (64) for driving a rebar or ribs (“structural reinforcing fibers,” 48; [0105]), capable of performing a 
the driving mechanism (64) is capable of vertically inserting the rebar or ribs (48) into an interlayer interface spanning at least two adjacent cement-based slurry layers printed by the 3D printing device (see Fig. 3, and [0036]), wherein 
the cutting component further comprises a sleeve (“guide tube,” 63)  fixedly disposed relative to the driving mechanism (e.g., see Fig. 4, elements 53 and 64) and through which the rebar or rib passes (e.g., see Fig. 4).

However, Akhavan is silent to the cutter head, driven by the first driver, being capable of sliding along an axis perpendicular to the sleeve and abutting on an end surface of the sleeve for extending the rebar or rib, and wherein the reinforcing device further comprises a bending mechanism capable of bending at least one end of the short rebar or short rib parallel to the stacking direction of the cement-based slurry layer, and comprising a clamp, at least one of a bending member, disposed on one side of the clamp; at least one of a second driver, coupled to the bending member for driving the bending member to press against an end of the short rebar or short rib to perform a bending movement with respect to a portion of the short rebar or short rib clamped by the clamp, wherein a receiving groove with a slot facing the clamp is provided on an end surface of each of the bending members facing a side of the clamp.

As to the limitations reciting intended use of the apparatus and its individual components, as well as the materials worked upon by the apparatus, e.g., “the 
However, said limitations do not impart patentability to the claims, since the manner of operating the device does not differentiate apparatus claims from the prior art, as per MPEP 2114 (II). 
Applicant is respectfully reminded that, “A claim is only limited by positively recited elements.” Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).
Mark discloses a three-dimensional printer, which includes a cutting mechanism 8 (see Fig. 1). Mark discloses that his cutting mechanism “advantageously permits the continuous core reinforced filament to be automatically cut during the printing process without the need for manual cutting or the formation of tails” [0144]. Mark discloses and embodiment, wherein the cutting mechanism 8 is a cutting blade associated with a backing plate 12 located at the eyelet or outlet of a nozzle (analogous to the claimed “slides along an axis perpendicular to the sleeve and abuts on an end surface of the sleeve”), and states that other locations are possible (see [0144] and [0163-0165]). 
Mark further discloses that other types of cutting mechanisms are also possible, including, but not limited to, lasers, high-pressure air, high-pressure fluid, shearing mechanisms, or any other appropriate cutting mechanism, and that the specific cutting mechanism may be appropriately selected for the specific feed material used [0144], resulting in a cutting mechanism which allows for selecting precise lengths of reinforcing materials to be cut [0163]. Hence, Mark’s disclosure recognizes the equivalence of a cutting mechanism using cutting incisions – such as those disclosed by Akhavan – and a cutter head that slides along an axis perpendicular to the sleeve and abuts on an end surface of the sleeve, such as the cutting mechanism disclosed by Mark. 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Akhavan’s apparatus by replacing the cutting mechanism of Akhavan, with Mark’s cutting mechanism 8, so that the cutting mechanism is capable of sliding along an axis perpendicular to the sleeve and abutting on an end surface of the sleeve, as taught by Mark, as it is merely the 
One of ordinary skill in the art would have been reasonably motivated to modify Akhavan’s cutting mechanism depending on the reinforcing material being used (for example, changing the wire/fiber to a rebar or rib), since Akhavan’s [0088] discloses that the fiber/wire can be of any type, and since Akhavan disclosure is directed to the manufacture of architectural parts of various scales, such as a wall or a building [0112], and further in view of Mark teachings that the specific cutting mechanism may be appropriately selected for the specific feed material used [0144].

As to the limitation, “wherein the reinforcing device further comprises a straightening mechanism having a linear passage extending in the conveying direction of the rebar or rib and through which the rebar or rib passes, to adjust a horizontality or verticality of the rebar or rib.” The Examiner points out that Akhavan projection device (40) comprises a linear passage extending in the conveying direction of the reinforcing fibers (48) and through which the rebar or rib pass (see Akhavan’s Fig. 4), which will be capable of perform the intended us of the apparatus of adjusting the horizontality or verticality of the reinforcing fibers (48) when the fibers pass through the set of rollers (53). Furthermore, from Akhavan’s figures 3 and 4, the Examiner notes – under the Broadest Reasonable Interpretation – that the apparatus of Akhavan is reasonable expected to straighten the rebar/rib successfully.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Akhavan/Mark’s apparatus so that the 
Additionally, means-plus-function limitations are met by structures which are equivalent to the corresponding structures recited in the specification. In re Donaldson, 16 F.3d 1189, 1193, 29 USPQ2d 1845, 1848 (Fed. Cir. 1994). See MPEP 2114 (II) & (III).
One of ordinary skill in the art would have been reasonably motivated to modify Akhavan’s apparatus with a straightening mechanism depending on the reinforcing material being used (for example, changing the wire/fiber to a rebar or rib), since Akhavan’s [0088] discloses that the fiber/wire can be of any type, and since Akhavan disclosure is directed to the manufacture of architectural parts of various scales, such as a wall or a building [0112].

As to the limitations, “wherein the reinforcing device further comprises a bending mechanism for bending at least one end of the short rebar or short rib parallel to the stacking direction of the cement-based slurry layer.”
Abou-Saleh, directed to reinforcing assemblies for use in structural concrete members suited to deal with shear failure and with punching shear failure in structural concrete members such as slabs, beams, footings and flat foundations [0001], 
Anagnostopoulos, directed to systems (8) and processes of production of three-dimensional products from wire, rods, rebar, or other suitable similar or elongate material of any cross-section capable of undergoing plastic deformation [0003], discloses a process and apparatus for the production of three-dimensional products from wire 1, rod or other suitable material of any cross-section, originating from a spool 2, and capable of undergoing plastic deformation [0026]. Anagnostopoulos discloses that the process may comprise advancement 3 of material 1, measuring 17 of the advanced length, and straightening 4, bending effected with a bending mechanism 10, that has the ability to rotate around the longitudinal axis X of the wire 1 and to controllably bend the material 1 plastically, at selected and predetermined angles in different planes that may be different amongst themselves within the same shape, cutting means 6 may occur upon completion of the three-dimensional product, and is capable of generating bending in different planes [0026]. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Akhavan/Mark’s apparatus reinforcing device with a bending mechanism, such as the bending mechanism taught by Anagnostopoulos, to be capable of bending at least one end of the short rebar or short rib parallel to the stacking direction of the cement-based slurry layer, so that the driving mechanism drives the short rebar or the short ribs bended to perform a vertical insertion movement. By modifying Akhavan/Mark with the bending mechanism of Anagnostopoulos, the bended rebar/ribs inserted into the cement-based slurry will provide the advantage of bearing not only the tensile loads, but also Abou-Saleh teaches that bent rebar/ribs can also bear shear stresses [0017]. 
Therefore, a PHOSITA would have been motivated to provide Akhavan/Mark’s apparatus with a bending mechanism, such as the bending mechanism taught by Anagnostopoulos, in order to reinforce the concrete sections, this way, the concrete structure is capable of resisting the compression and the steel placed inside is designed to resist tension and shear stresses, as taught by Abou-Saleh [0002].

As to the limitation, “the bending mechanism comprises: a clamp, for clamping the short rebar or short rib; at least one of a bending member, disposed on one side of the clamp; at least one of a second driver, coupled to the bending member for driving the bending member to press against an end of the short rebar or short rib to perform a bending movement with respect to a portion of the short rebar or short rib clamped by the clamp.”


    PNG
    media_image1.png
    426
    814
    media_image1.png
    Greyscale


	As to the limitation, “wherein a receiving groove with a slot facing the clamp is provided on an end surface of each of the bending members facing a side of the clamp; when the bending member moves with the at least one of the second driver, the receiving groove is embedded with a bended portion of the short rebar or short rib.
Anagnostopoulos’ apparatus, to have grooves (slots) that, e.g., ease the advancement of the material through the system (e.g., see Anagnostopoulos’ [0029]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide modified Akhavan’s apparatus bending members with a receiving groove (slot), as taught by Anagnostopoulos, so that when the bending member moves with the at least one of the second driver, the receiving groove is embedded with a bended portion of the short rebar or short rib.
One of ordinary skill in the art would have been motivated to add receiving grooves to modified Akhavan with reasonable expectation of success, since Anagnostopoulos teaches having such receiving grooves (slots), improves proper grip and advancement of the material through the apparatus [0029].
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding claim 2, modified Akhavan discloses the apparatus according to claim 1, wherein the reinforcing device (Akhavan’s 40) further comprises a temporary storage mechanism (Akhavan’s 46), the temporary storage mechanism (46) has a storage cavity for arranging the short rebar or short rib (“wire,” 45) extending along the 
An annotated copy of a portion of Akhavan’s Figure 3 is provided below:

    PNG
    media_image2.png
    417
    496
    media_image2.png
    Greyscale

In the above MARKED UP FIGURE, the markings were added by the examiner
to facilitate discussion of Akhavan. In the above marked up copy, the storage cavity is provided with a feed port (FP) and a discharge port (DP), and a retaining port opposite to the discharge port, and the driving mechanism (64) extends into the retaining port to drive the short rebar or the short ribs (48) sliding to the discharge port of the storage cavity out of the storage cavity to perform the insertion movement [0032-0034].

Regarding claim 9, modified Akhavan discloses the apparatus according to claim 1, wherein the straightening mechanism comprises a first roller set and a second roller set (see Akhavan’s Fig. 4, elements 53) sequentially disposed; wherein the first 

Regarding claim 12, modified Akhavan discloses the apparatus according to claim 1, wherein the bending mechanism comprises two bending members, separately disposed on two sides of the clamp (see the above-annotated copy of Anagnostopoulos’s Fig. 1).

Regarding claim 14, modified Akhavan discloses a method for preparing a building structure with 3D printing (Akhavan’s [0003-0005]), comprising the steps of using the apparatus for preparing a building structure with 3D printing according to claim 1, and further comprising the following steps of: 
S1: placing a cement-based slurry in a storage chamber (Akhavan’s 10; [0055] and [0107]) of the 3D printing device,
S2: printing at least one layer of a cement-based slurry layer onto a substrate, as a printing head (Akhavan’s 20) of the 3D printing device moves over the substrate (Akhavan’s [0108], 
S3: before the cement-based slurry layer is hardened, vertically inserting short rebar or short rib (Akhavan’s 40) into an interlayer interface spanning at least two adjacent 
S4: curing the cement-based slurry layer to form a building structure (Akhavan’s [0112]), wherein
the method further comprises cutting a long rebar or long rib (Akhavan’s 45) into a short rebar or short rib (Akhavan’s 48) by using a cutting component (Akhavan’s 62), before or after the step S3 (as can be appreciated in Akhavan’s Fig. 3, before the insertion of short rebar/rib – which is S3 – the long rebar/rib is cut by cutting component 62), wherein 
in the S3, the rebar or rib is the long rebar or long rib before being cut by the cutting component, and the rebar or rib is the short rebar or short rib after being cut by the cutting component (see Akhavan’s Fig. 3 and [0109]).

Regarding claim 16, modified Akhavan discloses the method for preparing a building structure with 3D printing according to claim 14, except for, the method further comprising bending both ends of the short rebar or short rib relative to a middle portion of the short rebar or short rib to form an inverted U-shape or an inverted L-shape, by using 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide modified Akhavan’s method with a modified apparatus having the reinforcing device further comprising a bending mechanism, such as the bending mechanism taught by Anagnostopoulos, to be capable of bending at least one end of the short rebar or short rib parallel to the stacking direction of the cement-based slurry layer, so that the driving mechanism drives the short rebar or the short ribs bended to perform a vertical insertion movement. By modifying Akhavan/Mark with the bending mechanism of Anagnostopoulos, the bended rebar/ribs inserted into the cement-based slurry will provide the advantage of bearing not only the tensile loads, but also Abou-Saleh teaches that bent rebar/ribs can also bear shear stresses [0017]. 
Therefore, a PHOSITA would have been motivated to provide modified Akhavan method and apparatus with a bending mechanism, such as the bending mechanism taught by Anagnostopoulos, in order to reinforce the concrete sections, this way, the concrete is capable of resisting the compression and the steel placed inside is designed to resist the tension could be made into any shapes or size as needed for the construction industry, as taught by Abou-Saleh.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify modified Akhavan’s method so that the method further comprises bending both ends of the short rebar or Abou-Saleh teaches the reinforcing rebar can be of any shape [0002]), by using a bending mechanism such as the one taught be Anagnostopoulos, before the inverted U-shaped or the inverted L-shaped short rebar or short rib are inserted into the cement-based slurry layer, since it is well-known that although "unreinforced concrete" has fairly good resistance to compressive stresses, any significant tension will tend to break the rigid structure and cause undesirable cracking and separation of the concrete – as taught by Abou-Saleh. 
Therefore, a PHOSITA would have been motivated to provide modified Akhavan apparatus and method with a bending mechanism, such as the bending mechanism taught by Anagnostopoulos, in order to reinforce the concrete sections before the step S3, this way, the concrete is capable of resisting the compression and the steel placed inside is designed to resist the tension and shear stresses by shaping by bending as needed for the construction industry, as taught by Abou-Saleh [0002].

Claim 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavan, Mark, Anagnostopoulos and Abou-Saleh, as applied to claim 1, and further in view of Batchelder et al. (US Pat. No. 5,764,521; Batchelder).
Regarding claim 3, modified Akhavan discloses the apparatus according to claim 2, wherein the temporary storage (Akhavan’s 46) mechanism comprises a casing having the storage cavity (e.g., see Akhavan’s Fig. 3).
Akhavan is silent to a first driving plate, been disposed in the feed port,  and a first elastic member, fixedly disposed with respect to the casing and coupled to the first driving 
In the analogous field of endeavor of 3D printing, Batchelder discloses a cassette 504 (analogous to the claimed casing), which stores plural wafers 502 (analogous to the claimed rebar/rib), which a spring loaded slider 505 via pressure plate 506 (analogous to the claimed first driving plate), keeps wafers 502 pressed towards the front of the cassette 504 as wafers 502 are removed from the cassette; a stapling mechanism 510 (analogous to the driving mechanism) and applies force to pressure plate 506 through a constant force spring 512 (analogous to the claimed first elastic member), and arm 514 which extends through a slot 532 in the top of cassette 504 (see FIG. 5b) to advance the wafers as they are consumed – analogous to the claimed limitation “the first driving plate been pushed into the storage cavity by pressing of the first elastic member.” 
Batchelder discloses that on demand, tractor 302 is oriented under the cassette 502, and stapler tooth 518 passes through a slot 530 (FIG. 5b) in the front of cassette 504 and presses a front most wafer 502 through exit slot 522 in the cassette and seats it in tractor 302 (Col. 6, lines 17 – 37).

	It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Akhavan’s apparatus with a temporary storage having a first driving plate, been disposed in the feed port, and a first elastic member, fixedly disposed with respect to the casing and coupled to the first driving plate, the first driving plate been pushed into the storage cavity by pressing of the first elastic member, as taught by Batchelder. 

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding claim 4, modified Akhavan discloses the apparatus according to claim 3, wherein the casing (Batchelder’s “cassette,” 504) has a placement cavity (Batchelder’s “cassette holder,” 508) with both ends arranged as the feed port and a first outlet respectively and being along a sliding direction of the short rebar or the short rib (see Batchelder’s Fig. 5A); and a discharge channel (522) communicated with the first outlet (see Fig. 5A) and extending vertically; the retaining port (530) and the discharge port (end part of Batchelder’s element 522; see Fig. 5A) are arranged at a top and a bottom of the discharge channel (522), respectively; the placement cavity (508) and the discharge channel (522) together define the storage cavity (see Batchelder’s Fig. 5B).

Regarding claim 5, modified Akhavan discloses the apparatus according to claim 4, except for, wherein the placement cavity is tilted downward from the feed port toward the first outlet.

One would have been motivated to rearrange the placement cavity for the purpose of space optimization. See MPEP 2144.04 (VI) (C).

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that, “Mark fails to remedy the deficiencies of Akhavan for at least the following reasons. The cutting component in claim 1 is composed of "sleeve + cutter head + first driver," the sleeve is fixedly arranged relative to a driving mechanism, and the cutter head is driven by the first driver. That is, the cutter head is connected with the first driver, not with the sleeve. While Mark discloses the cutting mechanism 8 is a cutting blade associate with a backing plate 12 located at the eyelet or outlet, that is, the cutting blade is relatively fixed with backing plate 12, and the cutting blade can make a reciprocating motion only along one predetermined direction perpendicular to the core filament and meanwhile parallel to the backing plate 12”, the Examiner has considered the arguments and found them not persuasive.
Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the missing limitation from Akhavan’s prior art is the structure of the cutter head 62 not being “movably arranged relative to the base frame,” as claimed in amended claim 1. Mark is introduced to address said limitation, since Mark teaches that regardless of the location of the cutting mechanism, the cutting mechanism enables for quick and easy selection of a desired length of material (e.g., rebar/rib), in a desired direction at a chosen particular location, see Mark’s  ¶ [0133]. Additionally, Mark teaches that the specific type of cutting mechanism is a designed decision that depends on use and/or type of material been fed to the apparatus; see Mark’s ¶ [0144]. Therefore, the selection of the type of cutting mechanism would have been within the technical grasp of those skill artisans in the art.
Regarding Applicant’s argument that Akhavan/Mark fails to disclose the claimed cutting component stating that, “The cutting component in claim 1 is composed of "sleeve + cutter head + first driver," it is clear from, e.g., Mark’s Fig. 10, that Mark’s cutting component is composed of a sleeve (e.g., guide tube 72), cutter head (e.g., cutting mechanism 8) and that the cutting mechanism is inherently connected to a “driver”, which enables the movement of the cutting blade, hence the cutting blade is not “fixed with the backing plate,” as implied by Applicant. In fact, Mark’s cutting blade reads on the claimed limitation, “slides along an axis perpendicular to the sleeve 72 and abuts on an end surface of the sleeve 72,” as shown in Mark’s Fig. 10.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the cutter head may make not only a reciprocating sliding along the direction perpendicular to the rebar or rib, but also a circular motion with the rebar or rib as the center,” Remarks, p. 8 last paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, there is no disclosure of the claimed cutter head being capable of “not only a reciprocating sliding movement along the direction perpendicular to the rebar or rib, but also a circular motion with the rebar or rib as the center,” in any of the amended claims. The Examiner points out that there is no disclosure either in the specification. Page 18, 4th paragraph of the specification specifically discloses, “Drived by the first driver, the cutter head 22 is slidably abutted on a bottom end surface of the sleeve 21 for extending the long rebar or the long ribs along an axis perpendicular to the sleeve 21, that is, a horizontal transverse direction in Fig. 5. For example, the first driver is a linear motor that drives the cutter head to cut horizontally along the bottom transverse end of the sleeve 21.”

In response to applicant's argument that, “amended claim 1 defines the reinforcing device as further comprising a bending mechanism and a receiving groove which is used for accurate inserting. None of the cited references disclose such a technical feature. For example, Anagnostopoulos realizes a bending by twisting the material at desired angle, which is different from the present application and has a poor inserting.” Remarks, page 11. 
Applicant is reminded that the manner of operating the device does not differentiate apparatus claim from the prior art, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In response to applicant’s argument that, “Akhavan and Mark do not expressly or inherently disclose "before the cement-based slurry layer is hardened, vertically inserting a rebar or rib into an interlayer interface spanning at least two adjacent cement-based slurry layers printed by the 3D printing device, by using a reinforcing device, in a direction perpendicular to a stacking direction of the cement-based slurry layer" as recited in claim 14.” The examiner finds the foregoing argument unpersuasive as to the patentability of the claims. 
The argument can be made that, it is inherently disclosed, e.g., by Akhavan’s Figure 3, that before the cement-based slurry layer 6 is hardened, elements 48 from Akhavan’s disclosure are vertically inserted into an interlayer interface spanning at least two adjacent cement-based slurry layers printed by the 3D printing device, by using a reinforcing device, in a direction perpendicular to a stacking direction of the cement-based slurry layer, since the operation is a continuous one, in which the nozzle and the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sherman et al. (US PGPUb. No. 2017/0203468 A1); Discloses additive manufacturing system for three-dimensional structural formations, including a second component 110b that could additionally include system hardware such as, but not limited to, shearing mechanisms, cutters, blades, or other mechanisms typically known to one skilled in the art so that the continuously fed second material 119b may be cut into individual segments. [0027]. 
Pearson et al. (US Pat. No. 10,920,434 B1); Directed to a robotic system having a movable gantry robot (10) for conducting construction operations. The gantry may have an expandable bridge (20) and articulated gantry support legs (34) as well as a support track system (60) holding a gantry robot (800) which may hold one or more implements and peripheral devices (806). Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712